DETAILED ACTION
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 

Applicant’s representative amended at least claim 1 to recite “…blower rotor components attached to and extending radially outward from an outer surface of the rotor shaft, the blower rotor components configured to cooperate with the fluid stator to move a gaseous fluid through the blower system…”. Examiner respectfully notes that the claim language is broad in nature and that US Patent 5,265,682 (i.e. Russell et al.) teaches blower rotor components (comprising at least 315 and/or 331) attached to (i.e. either directly or indirectly) and extending radially outward from an outer surface of the rotor shaft (of at least 332; as shown in at least figure 3), the blower rotor components configured to cooperate with the fluid stator to move a gaseous fluid (as depicted in at least figure 3 via arrows; furthermore, see at least column 8, line 30- column 9, line 16) through the blower system).

Examiner suggests incorporating more claim language to overcome the prior art rejection and advance prosecution, preferably towards an allowance. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,265,682 (i.e. Russell et al.).

In regards to claim 1, Russell discloses: A downhole-type blower system (as shown in at least figure 3) comprising: 
a fluid stator (at least 310); 
an electric stator (at least 335) coupled to the fluid stator (as shown in at least figure 3); 
rotor shaft (at least 332) extending into an interior of the fluid stator and into the interior of the electric stator (as shown in at least figure 3), 
blower rotor components (comprising at least 315 and/or 331) attached to (i.e. either directly or indirectly) and extending radially outward from an outer surface of the rotor shaft (of at least 332; as shown in at least figure 3), the blower rotor components configured to cooperate with the fluid stator to move a gaseous fluid (as depicted in at least figure 3 via arrows; furthermore, see at least column 8, line 30- column 9, line 16) through the blower system; and 
permanent magnet rotor components (comprising at least 329 and/or 334) attached to (i.e. either directly or indirectly) the outer surface of to the rotor shaft (of at least 332; as shown in at least figure 3) and configured to cooperate with the electric stator in driving the rotor shaft to rotate (as depicted in at least figure 3 via arrows; furthermore, see at least column 8, line 30- column 9, line 16).

In regards to claim 2, Russell further discloses: wherein the rotor shaft is unsupported between a fluid stator bearing assembly and an electric stator bearing assembly (comprising of bearings 333 and other unlabeled bearing elements as shown in at least figure 3).

In regards to claim 3, Russell further discloses: wherein the electric stator bearing assembly (comprising of bearings 333 and other unlabeled bearing elements as shown in at least figure 3) comprises a thrust bearing assembly or a radial bearing assembly (the bearings assist in radial rotation of the apparatus as shown in at least figure 3 and disclosed in at least column 6, line 65- column 7, line 36).

In regards to claim 4, Russell further discloses: wherein the fluid stator bearing assembly (comprising of bearings 333 and other unlabeled bearing elements as shown in at least figure 3) comprises a thrust bearing assembly or a radial bearing assembly (the bearings assist in radial rotation of the apparatus as shown in at least figure 3 and disclosed in at least column 6, line 65- column 7, line 36).

In regards to claim 6, Russell further discloses: wherein the fluid stator and the electric stator are between the fluid stator bearing assembly and the electric stator bearing assembly (comprising of bearings 333 and other unlabeled bearing elements as shown in at least figure 3).

In regards to claim 7, Russell further discloses: wherein the rotor shaft is a solid and continuous body (as shown in at least figure 3).

In regards to claim 8, Russell further discloses: wherein the rotor shaft is a single piece extending between a location in the fluid stator and a location in the electric stator (as shown in at least figure 3).

In regards to claim 9, Russell further discloses: wherein the downhole-type blower system is configured to be disposed in a wellbore with the electric stator downhole of the fluid stator (as depicted in at least figure 3; see at least column 8, line 30- column 9, line 16). 

In regards to claim 12, Russell further discloses: a connector (at least 2 and/or 7 as shown in at least figure 11) configured to connect to and deploy the downhole-type blower within a wellbore (see at least column 8, line 30- column 9, line 16).

In regards to claim 13, Russell further discloses: wherein the fluid stator is located between the at least 332 and the electric stator (as shown in at least figure 11).

In regards to claim 15, Russell discloses: A method of operating a downhole-type blower system (as shown in at least figure 3), the method comprising: 
holding, by a single shaft (at least 332), blower rotor components (comprising at least 315 and/or 331) configured to cooperate with a fluid stator (at least 310) and permanent magnet electric rotor components (comprising at least 329 and/or 334) configured to cooperate with an electric stator (at least 335; as depicted in at least figure 3 via arrows; furthermore, see at least column 8, line 30- column 9, line 16), the shaft extending into an interior of the fluid stator (of at least 310) and into an interior (of at least 335; as shown in at least figure 3), wherein the blower rotor components and the permanent magnet electric rotor components are attached to (i.e. either directly or indirectly) an outer surface of the single shaft (of at least 332; as shown in at least figure 3), and the blower rotor components extend radially outward from the outer surface of the single shaft (as shown in at least figure 3); and 
rotating, by the single shaft, the permanent magnet electric rotor components to drive the blower rotor components to move the a gaseous fluid (as depicted in at least figure 3 via arrows) through the downhole-type blower system or the blower rotor components to drive the permanent magnet electric rotor components to produce electricity (see at least column 8, line 30- column 9, line 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,265,682 (i.e. Russell et al.) in view of US Publication 2015/0114632 A1 (i.e. Romer).

In regards to claim 5, Russell discloses claim 4 above. Russell discloses: the radial bearing assembly (the bearings assist in radial rotation of the apparatus as shown in at least figure 3 and disclosed in at least column 6, line 65- column 7, line 36). 
However, Russell appear to be silent in regards to: assembly is a passive radial magnetic bearing.
Nonetheless, Romer discloses: is a passive magnetic bearing (at least paragraph [0101 and 0103] introduces magnetic bearing system 26 to be passive magnetic bearings, the bearing forces result from pairs of permanent magnets with opposing field directions producing mutual repulsion).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to include for the teachings of Romer, by modifying the radial bearing assembly taught by Russell to include for a passive magnetic bearing taught by Romer to provide support for any ferromagnetic body without mechanical contact (at least paragraph [0101]).

In regards to claim 10, Russell discloses: wherein the electric stator is arranged to form an annulus with an inner wall of the wellbore (as shown in at least figures 3 and 11).
However, Russell appears to be silent in regards to: the annulus configured to flow a gas therethrough to cool the electric stator during operation of the downhole-type blower.
Nonetheless, Romer discloses: the annulus configured to flow a gas therethrough to cool the electric stator during operation of the downhole-type blower (at least paragraph [0105] introduces cooling the downhole blower system 10 via gas “G”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to include the teachings of Romer, by modifying the blower system comprising of an electric stator creating an annulus within the wellbore taught by Russell to include for gas to flow therethrough to cool the blower system  taught by Romer to prevent overheating the downhole tool and further avoid malfunctioning the downhole equipment which can lead to loss in operational time.

In regards to claim 16, Russell discloses claim 15 above. Russell discloses: wherein rotating the single shaft comprises flowing a stream across the blower rotor components to induce rotation (as shown in at least figure 3; see at least column 8, line 30- column 9, line 16).
gas stream across the fluid rotor to induce rotation.
Nonetheless, Romer discloses: flowing a gas stream across the fluid rotor to induce rotation (at least abstract and paragraph [0015-0019 and 0099-0103] introduces flowing gas therethrough to cause rotation within the downhole tool).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to include the teachings of Romer, by modifying the flowing stream across the fluid rotor to cause rotation taught by Russell to include for the stream to be gas taught by Romer for producing gas from a wellbore or injecting a fluid into a wellbore (at least paragraph [0002]).

Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,265,682 (i.e. Russell et al.).

In regards to claim 11, Russell discloses claim 1 above. Russell discloses: wherein the rotor shaft of the downhole-type blower (as shown in at least figure 3), the speed being frequency of the rotor shaft (see at least column 8, line 30- column 9, line 16, which introduces the rotor to have a speed for rotational purposes)
However, Russell appears to be silent in regards to: configured to not operate at or above a critical speed, the critical speed being a natural frequency.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to have the rotor shaft to be configured to not operate at or above a critical speed of the blower and for the critical speed to be a natural frequency to allow for optimal operating conditions within the wellbore for hydrocarbon recovery purposes.

In regards to claim 21, Russell discloses: the downhole-type blower system (as shown in at least figure 3).
However, Russell appears to be silent in regards to: creating a pressure ratio of less than 2:1.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). In re Aller, 105 USPQ 233.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to have a pressure ratio of less than 2:1 across the blower system to allow for optimal operating conditions within the wellbore for hydrocarbon recovery purposes.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable US Patent 5,265,682 (i.e. Russell et al.) in view US Patent 6,050,349 (i.e. Rountree et al.).

In regards to claim 14, Russell discloses: the fluid stator (as disclosed in claim 1 above).
However, Russell appears to be silent in regards to: multiple longitudinal segments that form an outer casing when stacked; and a bolt configured to compress the multiple longitudinal segments.
	Nonetheless, Rountree discloses: multiple longitudinal segments that form an outer casing when stacked; and a bolt configured to compress the multiple longitudinal segments (at least figure 3 and column 5, line 55- column 6, line 2 introduces the stator stacks 536 to have an outer casing where the bolt 549 holds the stators together).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of to include for the fluid stator taught by Russell to include for multiple stators segments stacked and bolted together taught by Rountree so that the bolts hold the assembly together so the assembly can be removed as a unit (at least column 6, lines 40-57). Unlike traditional designs, by making the ports through the stator straight while maintaining a "cupped" profile for the rotor blades, the rotor and stator can both manufacture in small volume at a significantly reduced cost (at least column 6, lines 3-18).

Claim 17-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,265,682 (i.e. Russell et al.) in view of US Publication 2015/0211526 A1 (i.e. Fastovets et al.).

In regards to claim 17, Russell discloses: wherein rotating the single shaft within the electric stator to induce rotation in the permanent magnet rotor (as shown in at least figure 3; furthermore, see at least column 8, line 30- column 9, line 16).
However, Russell appears to be silent in regards to: comprises flowing electricity to a set of coils.
Nonetheless, Fastovets discloses: comprises flowing electricity to a set of coils (at least paragraph [0067] and figure 8 introduces coils 895 about the stator 894).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to include the teachings of Fastovets, by modifying the electric stator taught by Russell to include for a set of coils taught by Fastovets provide a voltage. As an example, circuitry may provide for filtering, rectifying, etc. of the output of the coils. As an example, capacitor-based circuitry and/or a battery may provide for power storage (at least paragraph [0067]).

In regards to claim 18, Russell discloses: wherein the down-hole type blower system (as shown in at least figure 3) is disposed within a wellbore (see at least figure 11). Fastovets further discloses: wherein the electricity is flowed from a topside facility (at least paragraph [0018] introduces a cable or cables may extend from surface equipment to the equipment 147, for example, to provide power, to carry information, to sense information, etc.).

In regards to claim 19, Russell further discloses: controlling a rate of rotation of the single shaft controlling a frequency of an alternating current supplied to the downhole-type blower system (see at least column 3, lines 44-49 and column 4, lines 22-33).

In regards to claim 22, Russell discloses: A downhole-type compressor system (as shown in at least figure 3) configured to be disposed within a wellbore (as shown in at least figure 11), the system comprising: 
a fluid stator (at least 310); 
an electric stator (at least 335) coupled to the fluid stator (as shown in at least figure 3); 
a connector (at least 2 and/or 7 as shown in at least figure 11) configured to connect to and deploy the downhole-type compressor system within the wellbore (as shown in at least figure 11); 
a rotor shaft (at least 332) extending into an interior of the fluid stator (of at least of at least 310) and into an interior of the electric stator (of at least 335; as shown in at least figure 3);
permanent magnet electric rotor components (comprising at least 329 and/or 334) attached to (i.e. indirectly and/or directly) to an outer surface of the rotor (of at least 332; as shown in at least figure 3) shaft and configured to cooperate with the  to drive electricity within the electric stator (see at least column 8, line 30- column 9, line 16); and 
compressor rotor components (comprising at least 315 and/or 331) attached to (i.e. either directly or indirectly) and extending radially outward from the outer surface of the rotor shaft (of at least 332; as shown in at least figure 3) and configured to cooperate with the fluid stator in driving the rotor shaft to rotate (see at least column 8, line 30- column 9, line 16).
However, Russell appears to be silent in regards to: drive electricity through a set of stator coils within the electric stator.
Nonetheless, Fastovets discloses: drive electricity through a set of stator coils within the electric stator (at least paragraph [0067] and figure 8 introduces coils 895 about the stator 894).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to include the teachings of Fastovets, by modifying the electric stator taught by Russell to include for a set of coils taught by Fastovets provide a voltage. As an example, circuitry may provide for filtering, rectifying, etc. of the output of the coils. As an example, capacitor-based circuitry and/or a battery may provide for power storage (at least paragraph [0067]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,265,682 (i.e. Russell et al.) in view of US Publication 2015/0114632 A1 (i.e. Romer) with the teachings of US Publication 2015/0211526 A1 (i.e. Fastovets et al.).

In regards to claim 20, Russell discloses: wherein producing electricity comprises rotating the single shaft by flowing through the downhole-type blower system (as shown in at least figure 3) to induce an electric current within the electric stator (see at least column 8, line 30- column 9, line 16).
However, Russell appears to be silent in regards to flowing gas.
Nonetheless, Romer discloses: flowing gas (at least abstract and paragraph [0015-0019 and 0099-0103] introduces flowing gas from the wellbore formation to flow therethrough to cause rotation within the downhole tool).
	Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to include the teachings of Romer, by modifying the fluid flowing stream from the subterranean formation across the fluid rotor to cause rotation taught by Russell to include for the stream from the subterranean formation to be gas flow taught by Romer for producing gas from a wellbore or injecting a fluid into a wellbore (at least paragraph [0002]).
Furthermore, Russell in view of Romer appears to be silent in regards to: electric currents within a set of coils located within the electric stator.
Nonetheless, Fastovets discloses: electric currents within a set of coils located within the electric stator (at least paragraph [0067] and figure 8 introduces coils 895 about the stator 894).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was (at least paragraph [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NEEL GIRISH PATEL/           Examiner, Art Unit 3676                                                                                                                                                                                             /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676